DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/12/2021 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, is/are rejected under 35 U.S.C. 102(a)(2) as being unpantable over Heo, et al. (US Patent No. 9,743,390 B2).

Regarding claims 1 and 2, Heo discloses a method performed by a user equipment (UE), (fig. 1,element 108) in a communication system in which the UE can communicate with another UE directly over a device to device interface (fig. 1, element connecting elements 102, see also citations, infra), the method comprising and a user equipment (UE), (fig. 1, element 108) for a communication system in which the UE can communicate with another UE directly over a device to device interface (fig. 1, element connecting elements 102, see also citations, infra), the UE comprising a controller and a transceiver (column 5, lines 4-18), wherein the controller is operable to control the transceiver to (column 5, lines 4-18):

a. receiving/receive, from a network node included in the communication system, configuration information that specifies criteria for performing measurements for switching traffic among the device to device interface and radio connection between the UE and the network node, wherein the criteria include at least one threshold value and (The UE is configured by the network node/eNB with a threshold value used for determining if the UE is to send a measurement report of a measured value of another D2D UE the UE is in current communication with based on if the measurement falls below the threshold value  [column 8, Lines 22-26 – UE receives an 

b. reporting/report, to the network node, channel quality measurement results representing signal strength, in a case where the signal strength is below the at least one threshold value; (see (a), supra)

c. wherein the traffic is switched among the device to device interface and the radio connection, in accordance with the reporting of the channel quality measurement results (see (a), supra).

Regarding claims 3 and 4, Heo discloses a method of monitoring in a network node (fig. 1, element 104 – eNB, see also discussion, infra) included in a communication system (fig. 1) in which first and second user equipments (UEs) (fig. 1, elements 102) can communicate with each other directly over a device to device interface, (fig. 1, communication between elements 102; see also discussion, infra) the method comprising and a network node (fig. 1, element 104 – eNB, see also discussion, infra) included in a communications system (fig. 1)  in which first and second user equipments (UEs) (fig. 1, 

a. indicating/indicate, to the first UE, configuration information that specifies criteria for performing measurements for switching traffic among the device to device interface and radio connection between the first UE and the network node, wherein the criteria include at least one threshold value and (The first UE is configured by the network node/eNB with a threshold value indicated to the first UE by the base station/eNB/network node, with the threshold value used for determining if the first UE is to send a measurement report which is received at the base station/eNB/network node from the first UE, the measurement report of a measured value of a second D2D UE the first UE is currently in communication with and the measurement report sent based on if the measured value falls below the threshold value  [column 8, Lines 22-26 – UE receives an event definition from the base station/eNB; column 11 Line 55-65 – event triggers reporting of channel measurements when an event definition is met; column 12, lines 41-42 – threshold is configured by base station/eNB using RRC; column 12, lines 60-66 [see also column 12, lines 18-45]– if the signal parameter falls below the threshold, the event is triggered [i.e. measurement report sent]. Finally, in response to the event of the D2D measured signal quality with a communicating second D2D device falling below a threshold received via a measurement report from the first UE, the base station may switch the traffic to the infrastructure communication path based on the reported low signal quality with the another D2D device [i.e. a traditional cellular infrastructure path via the network node/eNB] [column 12, lines 60-66; column 3, lines 11-14 and column 17, lines 15-20].)

b. receiving/receive, from the first UE, direct link channel quality measurement results representing signal strength, in a case where the signal strength is below the at least one threshold value (see (a), supra)

c. wherein the traffic is switched among the device to device interface and the radio connection, in accordance with the receiving of the channel quality measurement results (see (a), supra).


Response to Arguments

Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 

Applicant argues that the systems of TS 36.331, Pelliter I, Pelliter II and Heo fail to disclose the newly cited elements of claim 1, and by extension claims 2-4 (Applicant’s Arguments and Remarks, pages 6-7). In particular relevant part to the reference of Heo, the only common reference cited in the present rejection, Applicant argues that the system of Heo is directed to a system for proximity discovery and does not disclose the newly claimed elements of the criterion for switching traffic between a device to device and radio connection. The examiner disagrees and notes that the system of Heo, in addition to disclosing D2D discovery as discussed by The Applicant, also discloses ongoing monitoring of an existing D2D connection with fallback/switching to an infrastructure/base station radio connection when the D2D connection falls below a triggering threshold (see the discussion in claim 1, supra). Therefore, Applicant’s Arguments have been considered and are not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466